Citation Nr: 1749364	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on housebound status.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to September 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claim.

The Veteran has established service connection for major depressive disorder, rated 100 percent, and for a C-section scar, rated 0 percent.  Her VA treatment records show she receives assistance with self-care through adult day care and from a home health aide, but primarily due to non-service connected, physical disabilities.  However, there is conflicting evidence regarding whether she is housebound or requires the regular due to mental impairment (such as memory loss) resulting in inability to tend to functions such as compliance with her medication regimen 

In October 2009, a treating physician noted the Veteran had major depressive disorder, with symptoms including an "inability to get around and do things."  He checked the appropriate box indicating she required aid and attendance with daily living activities and was housebound.  He noted she "becomes anxious and is thus unable to drive, she hoards things compulsively and rarely leaves."  Notably, the Veteran continued to arrange for her own transportation to medical appointments.  In a January 2010 statement, a VA social worker noted the Veteran received weekly electroconvulsive treatment (ECT) therapy for depression and history of schizoaffective disorder and opined she is in need of aid and attendance.  She explained she is very disorganized and needs assistance with daily living activities.  She stated the Veteran "cannot protect herself from everyday hazards of life, both physically and mentally," suggesting non-service connected disabilities were considered.  On a January 2010 VA mental health intensive case management screening report, a social worker indicated her functional impairment due to her psychiatric disability was such that she was neither capable of successful and stable self-maintenance in a community living situation nor able to participate in necessary treatment without intensive support.  In a letter received in September 2012, a treating private social worker noted he had treated her since 2008 and reported she has a "difficult time with organizing her daily living environment."  He noted she hoarded items and that it was difficult to maneuver around her house.  He reported she also frequently forgot to take medication.  A March 2013 VA treatment record notes the Veteran's home health aide helped her fill her pill box; she reported she forgot to take evening pills two to three times a week (and that her memory deficits began with VA ECT treatments).  A follow-up note indicates she reported difficulty remembering to take medication; a treating nurse discussed techniques to help her to remember.  A May 2014 VA treatment record notes she required assistance with activities of daily living, including reminders, as she was occasionally forgetful as to time, person, and place.

However, treatment providers have also described the Veteran as independent and able to perform activities of daily living.  On numerous occasions, she did not express difficulty with taking medication.  May 2013 and October 2013 VA treatment records note her memory was intact.  A January 2016 VA psychiatric treatment record notes she reported she was doing fairly well.  She denied depressive or manic symptoms.  On examination, she was alert and fully oriented; was not depressed; and was euthymic.  She was not anxious and did not have psychosis.  Her thinking was goal-oriented, logical, and coherent.  An August 2016 social work note notes her mental status and verbalization ability were within normal limits.  She was dressed and groomed appropriately.  She required minimal assistance with activities of daily living.  A September 2016 VA psychiatric treatment record notes she reported doing well since a January 2016 appointment and shows her objective symptoms remained similar.  A September 2016 social work note reflects she received home health services.  She was non-ambulatory and required assistance with physical activities.  She took all her medicines, but provided inconsistent responses regarding whether she did so with or without difficulty.  She demonstrated minimal cognitive impairment, but required cueing and supervision.  

The Veteran has not been afforded a VA aid and attendance examination.  A contemporaneous examination to assess her need for aid and attendance (and resolve the conflicting evidence) is necessary.

It also appears that relevant treatment records are outstanding.  Private treatment providers summarized the Veteran's care in letters received in September 2012, but VA treatment records show she has continued to receive private psychiatric care.  All records of psychiatric evaluations or treatment she has received may contain pertinent information, and should be secured.  Notably, any VA treatment records are constructively of record.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all her psychiatric evaluations or treatment are pertinent evidence, and ask her to identify all non-VA providers of such evaluations and treatment, including from Dr. Thelma Lopez-Lira and Spectrum Counseling, PLLC, and provide authorizations for VA to secure complete records from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is her responsibility to ensure that private treatment records are received.  

The AOJ should also secure for association with the record updated records of all VA psychiatric evaluations or treatment the Veteran may have received, including at the Corpus Christi outpatient clinic). If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for an aid and attendance/housebound examination of the Veteran.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  The examiner should respond to the following:

(a) Does the Veteran have memory loss (or other cognitive impairment) that renders her incapable of tending to the demands of daily life (e.g. renders her neglectful of proper dressing/grooming, taking medication on a consistent basis; leaves her disoriented as to time, location, or surrounding circumstances; or renders her unable to tend to nutrition or demands of nature?  

(b) Is the Veteran permanently housebound due to her service-connected depression?  Is she substantially confined to her dwelling and the immediate premises on account of mental disability?

Please explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.  

4. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

